DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
This action is written in response to applicant's correspondence received October 18, 2021. Claims 1-9, 11, 14, and 17-20 are currently pending.  Claims 1-8 are withdrawn from prosecution as being drawn to non-elected subject matter.  The restriction requirement mailed January 19, 2018 is still deemed proper.  Applicant's elected Group II without traverse in the reply filed April 18, 2018. Accordingly, claims 9, 11, 14, and 17-20 are examined herein.  

Any rejection or objection not reiterated herein has been overcome by amendment Applicant's amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Declaration
The Declaration under 37 CFR 1.132 by Dr. Richard Schäfer, MD, FRSB, filed October 18, 2022 has been full considered but is insufficient to overcome the rejection of claims 9, 11, 14, and 17-20 based upon 35 USC§ 112(a) as set forth in the last Office action for the reasons described in the rejection and “response to arguments and declaration” below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a method of obtaining over-expression of a HOXB7 protein . . . within mesenchymal stem cells (MSCs), comprising . . . genetically modifying said MSCs by infecting said MSCs with said retroviral particles to produce modified cells having a faster expansion than the MSCs before infecting and without generating immortalizing MSCs.”  The metes and bounds of “without generating immortalizing MSCs” are undefined and therefore the claim as a whole is indefinite.  
The prosecution history is clear that one reasonable interpretation of “without generating immortalizing MSCs” is “without generating MSCs that proliferate indefinitely” (see Remarks filed March 29, 2021, page 7).  Although it is possible for one to show generating MSCs that stop proliferating, it is impossible to prove that a cell population will proliferate indefinitely.  One skilled in the art could never determine if their own cell population of MSCs that were transformed with HOXB7 proliferated forever.  Thus, it would be unclear if a cell population that doubled over a 1000 times and has continued to proliferate for over 2 years would be encompassed by the “immortalizing MSCs” because it is possible that the cell population could cease to proliferate one month later.  Because it is unclear when a cell population would be considered proliferating indefinitely this interpretation is indefinite.  This first interpretation is addressed below in Section 9 in a 112(a) rejection.
A second reasonable interpretation of “not generating immortalizing MSCs” is not using TERT to increase cell proliferation.  The specification states “Concerning the use of modified cells for the TERT protein expression, the modification of the invention introduces a gene that can stimulate proliferation without immortalization.” (page 6, lines 11-13).  Here, it appears the specification equates MSCs modified to express TERT with immortalized MSCs.  This interpretation is clear and definite as one skilled in the art could easily determine if TERT was exogenously expressed in MSCs.  This second interpretation is addressed below in Section 13-14 in a 103 rejection.
 A third reasonable interpretation of “not generating immortalizing MSCs” is “not generating a cell population of MSCs in which less than 10% of cells are -galactosidase positive.”  Support for this interpretation comes from Figures 10-11 in which - galactosidase-positive cells are identified as senescent (page 18-22) and page 6, lines 15-16, which states “The invention achieves the following additional advantages: faster expansion of the modified cells without immortalizing cells”.  Taken together, the specification indicates that generating 10% or more of -galactosidase-positive cells represents “without generating immortalized cells”.  This limitation is indefinite because it is not clear when the expression of -galactosidase should be measured.  As described in section 112(a) below, -galactosidase is a marker of senescence, but senescence is a time-dependent processes.  For instance, non-immortalized MSCs are negative for -galactosidase in early passages, but become -galactosidase-positive in later passages (Wagner et al., PLOS One (2009), 4(6): e5846, pages 1-13; Figure S3).  The specification is silent on when the cells of the invention were assayed so it is not clear at what passage or population doubling a cell population must have 10% or less -galactosidase-positive cells.  This third interpretation is addressed below in Sections 16-17 in a 103 rejection.

  Given three different reasonable interpretations of “without generating immortalizing MSCs”, two of which are unclear and/or impossible to determine, claim 9 is indefinite.  
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.


Claim Rejections - 35 USC § 112(a)
The following rejection is based on the first interpretation outline in section 112(b) above, namely “without generating immortalizing MSCs” means “without generating MSCs that proliferate indefinitely”. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11, 14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A3.(a).i) states, "Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention". 
Claims 9, 11, 14, and 17-20 are directed to a method of obtaining over-expression of HOXB7 protein within mesenchymal stem cells (MSCs).  The claims require genetically modifying said MSCs by infecting said MSCs with retroviral particles carrying a coding sequence for said HOXB7 protein to produce modified cells having a faster expansion than the MSCs before infecting and "without generating immortalizing MSCs".  The specification does not define the term "immortalizing", which is interpreted as referring to MSCs capable of unlimited cell proliferation (See Applicant’s Remarks submitted March 29, 2021).  Accordingly, the claimed method excludes the generation of any MSC that proliferates indefinitely.  Although the specification adequately describes a method for producing modified cells having a faster expansion, the specification has not adequately described a method in which no immortalizing MSCs are produced following infection with retroviral particles carrying a coding sequence for HOXB7.
Prior art: role of HOXB7 in cell proliferation and immortalization
The state of the art regarding HOX genes and stem cells was thoroughly described in the last office action mailed April 19, 2019 and is briefly summarized here.  HOX genes in general, and HOXB7 specifically, were recognized as promoting self-renewal in undifferentiated stem cells.  For instance, over-expression of HOXB7 in hematopoietic progenitor /stem cells (HPCs/HSCs) and bone marrow-derived cells followed by long-term culture resulted in HPC /HSC self-renewal, sustained proliferation, and myeloid differentiation.  In addition, exogenous HOXB7 expressed in primitive and GM-oriented HPCs was hypothesized to represent a preleukemic immortalization step. (See Care et al. (1999) Oncogene, 18: 1993-2001; Abstract; page 2000; Figure 1B; and Care et al. (2001) Cancer Research, 61:6532-6539, page 6532).  In the case of mesenchymal stem cells (MSCs), the prior art describes similar implications for HOXB7 in proliferation and self/renewal.  For example, Hox genes are expressed in mesenchymal tissues during development, and HOXB7 expression is proposed to regulate proliferation and/or self-renewal of murine MSC s by inducing bFGF (See Satija et al. (2007) Stem Cells and Development, 16: 7-23).  Thus, the findings in Care (1999), Care (2001) and Satija indicate that it would have been highly unpredictable that immortalized cells would not be generated following expression of HOXB7 in undifferentiated stem cells generally and MSCs specifically.
Prior art: distinguishing between immortalized and non-immortalized cells
The prior art provides that “immortalized” cells are ones that can replicate beyond a number of population doublings, termed the “Hayflick Limit”, which differs depending on cell type (Wagner et al., PLOS One 4(6): e5846, pages 1-13; page 2, ¶1).  Wagner tracked the number of population doublings of MSCs that were isolated from a variety of young and old subjects and found that MSCs doubled between 7-22 times in vitro in the span of 70-100 days (page 2; ¶3; Figure 1).   According to Figure 1 in Wagner, the rate of cumulative doublings stays relatively constant (slanted line) and then drops to near zero (horizontal line) over the period of a few days.  Thus, if an MSC was immortalized, one skilled in the art would predict that it would be able to replicate at a relatively consistent rate, replicate beyond at least 22 doublings, or to at least replicate longer than an appropriate control.  
Other than the rate of population doublings, the prior art does not teach a marker or other defining feature that distinguishes an immortalized MSC from a non-immortalized MSC in a population.  For instance, Yin compares the morphology, CD marker expression and differentiation capacity of MSCs derived from bone marrow, umbilical cord, adipose tissue to that of an immortalized cell line that expressing hTert (Yin et al., (2014). Proceedings of the International society for stem cell research, Vancouver, BC, Canada; Poster presentation June 2014).  Yin found no difference in the morphology (Results, ¶1; Figure 1), CD marker expression (Results, ¶1; Table 1), and adipogenic, osteogenic or chondrogenic potential (Results, ¶3, Figure 4) between primary MSCs and immortalized MSCs, indicating that those features do not distinguish immortalized and non-immortalized cells in vitro.  
Simonson likewise produced a human telomerase (hTERT) expressing MSC (Simonson et al., Nature Biotechnology (2002), 20: 592-596; Abstract).  Simonson shows that MSCs transduced with a lentiviral vector encoding telomerase have undergone 260 population doublings over almost 1000 days in culture, compared to the untransduced control cells that senesced after 26 doublings (Abstract).  Simonson noted that the cells maintained their osteogenic potential, had a normal karyotype, and did not form tumors (Abstract).  Finally, Simson noted that throughout the life-span of the hTert-MSC cell population, there was a consistent small fraction of cells ( < 5%) that the cells were positive for the senescence cell marker, -galactosidase, while more than 90% of the control cells stained positive for -galactosidase (page 593, column 1, ¶1).
Two different groups report creating immortalized MSCs by retroviral infection for expressing hTert and HPV E6/E7 proteins (Okamoto et al., Biochemical and Biophysical Research Communications (2002), 295: 354-361, Abstract; Balducci et al., Stem Cell Research and Therapy (2014), 5(63): 1-15, published May 6, 2014; Abstract).  Okamoto shows that the hTert-E6/E7 immortalized MSC cells continued to replicate up to population doubling (PD) 80, whereas non-immortalized cells stopped replicating after PD 22-40 (¶ spanning pages 356-357).  Balducci transduced MSCs derived from adipose tissue with hTERT-E6/E7 and found they could proliferate until at least PD 105 (Figure 1).  Both Okamoto and Balducci showed the immortalized hTERT-E6/E7-MSCs retained adipogenic, osteogenic and/or chondrogenic potential (Okamoto Figure 4 and Balducci Figure 6).  Okamoto notes that the immortalized cells did not show anchorage-independent growth on soft agar nor tumor formation in nude mice, indicating they were not tumorigenic (page 357, ¶3).  Likewise, Balducci noted that the hTERT-E6/E7 MSCs did not show tumorigenic properties in vitro (Abstract, Figure 8B).  Importantly, Balducci noted that the immortalized hTERT-E6/E7 MSC cell population contained 10% -galactosidase-positive cells (Figure 4).  
Nishioka created immortalized MSCs by expressing the SV40T antigen (Nishioka et al., International Journal of Oncology (2003), 23: 925-932; Title).  Nishioka notes that cells containing the SV40T antigen (HMSC-1 cells) proliferated much more rapidly than the parental line MSCs (Figure 4A; page 928, ¶5).  However, the HMSC-1 cells still retained MSC-1 markers, CD73, CD90 and CD105, retained adipogenic, osteogenic and chondrogenic potential, and had a similar spindle-shaped morphology as the parental line (page 928, ¶3, 5-6; Figure 5).
The teachings of Yin, Simonson, Okamoto, Balducci and Nishioka, who assayed various immortalized MSC lines using different combinations of immortalizing genes, indicate that the only known feature distinguishing immortalized cells from the non-immortalized cells is their long-term proliferation, measured by population doublings, compared to appropriate control MSCs.  Finally, Simonson and Balducci make clear that immortalized cell populations can contain 5-10% of beta-galactosidase-positive cells.
Disclosure in Specification
The experimental evidence provided by the specification echoes the findings from the prior art regarding the role of HOXB7 in cell proliferation.  For example, the specification similarly teaches "HOXB7-modified cells acquire a higher proliferative potential, which is assessed as an expression of the cell proliferation marker Ki67" (page 11, lines 10-11).  In addition, the specification teaches observing ever increasing cell proliferation from the MSCs over-expressing HOXB7 (see FIG. 8).  None of the three independent lines disclosed by the Applicants exhibited a slowed proliferation rate by PD 9-15 or by 25-40 days in culture that one skilled in the art may expect in a cell line that is not immortalized.  However, because the specification is silent on whether the HOXB7 over-expressing cells continue to double past 15 doublings or 40 days in culture, one skilled in the art could not predict whether the HOXB7 over-expressing cells are immortal or not.  
The specification further teaches "Referring to Fig. 11, the quantification of stained, senescent cells shows that the GFP control cell population contains a greater number of senescent cells than the cell population modified for HOXB7 overexpression" (page 11, lines 28-30).   Indeed, Fig. 11 indicates that only 10% of HOXB7 overexpression cells show a marker of a senescent state, indicating that 90% are still in a proliferative state.  Considering that Simonson and Balducci also noted that 5-10% of immortalized cells stained positive for -galactosidase, one skilled in the art could not predict whether the HOXB7 overexpressing cells are immortalizing based on a low percentage of -galactosidase-positive cells
The disclosures that the HOXB7 over-expressing cells are positive for CD90, CD73 and CD105, are still spindle shaped, and are able to differentiate into adipogenic, osteogenic or chondrogenic cells do not specifically establish the presence or absence of cells that will indefinitely proliferate as described above.  Nevertheless, these disclosures that overexpression of HOXB7 in MSCs leads to increased cell proliferation and reduced senescence refer to characteristics that one of ordinary skill in the art would expect from immortalized MSCs.  Accordingly, these disclosures do not support and further weigh against that immortalized MSCs are not generated following HOXB7 overexpression.  Accordingly, it would be highly unpredictable that the method as claimed does not generate any immortalized MS Cs as required by the claims.
The specification does not describe any experimental evidence that suggests that immortalized cells are not generated following infection of MSCs with the retrovirus encoding HOXB7. The specification further states "Concerning the use of modified cells for the TERT protein expression, the modification of the invention introduces a gene that can stimulate proliferation without immortalization" (see page 6, lines 11-13).  However, this disclosure is entirely prophetic and is not based on any specific evidence described by the specification. This prophetic disclosure is not sufficient to outweigh the evidence provided by both the art and the specification that overexpression of HOXB7 is associated with increased cell proliferation, self-renewal, and/ or reduced senescence, as discussed above.
Accordingly, based on the known correlation between HOXB7 expression and immortalization and/or self-renewal of HSCs and MSCs, and further the evidence in the specification for increased cell proliferation and reduced senescence, and further given the lack of any working example that immortalizing cells were not generated following infection of MSCs with a retrovirus encoding HOXB7, one of ordinary skill in the art would conclude that Applicant was not in possession of the method "without generating immortalizing MSCs" as claimed.

Response to Arguments and Declaration
Applicants argue that Figures 10 and 11 of the specification show that MSCs overexpressing HOXB7 do not proliferate indefinitely since HOXB7 over-expressing cells do show some level of senescence as evidenced by some -gal staining (See Remarks, page 5, ¶5 through page 6, ¶4).  This argument has been fully considered but is not persuasive for the following reasons.  First, only 10% of cells in Figure 10 and 11 show evidence of senescence.  The specification does not disclose the fate of the 90% of HOXB7-overexpressing cells that are still proliferating.  Second, according to Simonson and Balducci, even cell populations that have been proliferating for over 2.5 years and undergone 105 and 260 doublings, have a small percentage of cells that show senescence markers.  Thus, 10% of -galactosidase-positive cells is not indicative of a non-immortalized cell population.  Third, Applicants do not provide evidence that all cells in the population stop doubling.  Applicants also do not compare the doubling rate of HOXB7-overexpressing cells to a known immortal cell line that is publicly available.  Finally, the specification does not indicate what the passage number was of the cells stained in Figures 10-11.  Since cellular senescence is a time-dependent process, it would be necessary for one skilled in the art to know the in vitro age of the cells to predict the likelihood that the cells were senescing or immortalizing based on -galactosidase staining.   
Applicants also argue that the spindle morphology and differentiation potential of the HOXB7-overexpressing cells indicates that they are not immortal.  This argument is also put forth in the Schäfer Declaration (¶9).  This argument has been fully considered but it not persuasive because morphological appearance and differentiation potential are not reliable markers of the presence or absence of immortality as indicated by Yin and Nishioka described above.  Thus, there is an insufficient nexus between the morphological and physiological data provided and the conclusion that the HOXB7-overexpressing cells of the claimed invention are not immortal.
Applicants also argue that unlike Wang’s transformed cells, HOXB7-overexpressing cells were not round or cuboidal, and therefore the cells of the invention are not immortal.  This argument is also stated in the Schäfer Declaration (¶9).  This argument has been fully considered but it not persuasive for the following reasons.  First, there is debate in the art regarding the ability of MSCs to spontaneously transform in culture (See e.g., Torsvik et al., Cancer Research 70(15): 6393-6396).  Several studies showing spontaneous transformation of human MSCs were found later to be caused by contamination of another cell type.  Thus, it is not clear whether the transformed MSC cells of Wang were actually derived from an MSC cell.  Second, the interpretation of an “immortalized cell” is not synonymous with “transformed” or “tumorigenic cells”.  While it is clear in the art that tumorigenic cells do proliferate indefinitely, it is not clear from the art that the reverse is true.  For instance, Okamoto and Balduicci showed that immortalized hTERT-E6/E7 MSC cells continued to proliferate past PD80 and PD105, but did not show anchorage-independent growth or form tumors in a standard tumorigenicity assay.  Thus, there is an insufficient nexus between the claimed method to produce HOXB7-overexpressing cells with faster proliferation without generating immortalizing cells and the comparison to the transformed cells in Wang.  
The Schäfer Declaration also points to evidence in the specification that HOXB7-overexpressing cells demonstrate contact-dependent growth requiring passaging, similar to the control cells (Figure 8), indicating that the cells were not cancerous and immortal.  This argument has been fully considered but it not persuasive because Yin, Okamoto, Balducci, Simonson and Nishioka illustrate that immortalized cells must also be passaged in vitro.  Therefore, requiring passaging is not a feature that can discriminate between immortalized and non-immortalized cells based on the prior art. 


Claim Rejections - 35 USC § 103 – Claim interpretation #2
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is based on the second interpretation outlined in Section 6 above, namely “without generating immortalizing MSCs” means “without exogenous expression of TERT”. 

Claims 9, 11, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go (Go et al., Experimental Cell Research (2008), 314: 1147-1154 and Supplemental Material) in view of Care (Care et al. (1999) Oncogene, 18: 1993-2001) in view of Satija (Satija et al. (2007) Stem Cells and Development, 16:7-23).

Regarding claims 9 and 11, Go teaches genetically modifying human bone-marrow derived Mesenchymal Stem Cells (MSCs) for forced expression (i.e., overexpression) of Nanog using the MSCV retroviral expression system (page 1148, ¶3-4; Figure S1).  Go teaches Nanog is a transcription factor that is expressed in fetal MSCs (¶ spanning pages 1147-1148).  Go teaches MSCs that overexpress Nanog have a higher expansion rates than control cells that are transduced with the Venus reporter protein (Figure 4).  Go teaches that the retroviral vector used to infect the MSCs does not contain an element for the expression of TERT (Figure S2); therefore there is no indication of exogenous expression of TERT in the Nanog-expressing MSCs that have a faster proliferation rate.
Go does not teach using overexpressing HOXB7 in the MSCs.
However, Care teaches a method for the over-expression of HOXB7 (see LB7SN in Figure 1B).  Care teaches that the method comprises producing a retroviral titer (i.e. particles) carrying a coding sequence for HOXB7 (page 2000, column 1, ¶4) and infecting hematopoietic progenitor/stem cells (HPCs/HSCs) and bone marrow-derived cells with the retroviral particles (page 2000, column 1, ¶ 6).  Care teaches that the cells were long-term cultured and clonally selected for ectopic expression of HOXB7 by screening for neomycin resistance (page 2000, column 1, last ¶) indicating that the cells were genetically modified by the infection.  Care teaches that ectopic HOXB7 expression stimulated the HPC/HSC self-renewal, sustained proliferation, and myeloid differentiation (Abstract).
Satija teaches that mesenchymal stem cells (MS Cs) represent an adherent, fibroblast-like population present not only in the bone marrow, but in a number of tissues (Abstract).  Satija identifies potential molecular targets for self-renewal and osteogenic differentiation (see page 16, column 1, last ¶).  Satija similarly teaches that HOXB7 has been observed to be involved in regulating proliferation and/or self-renewal of murine MSCs by inducing bFGF, which has been shown to promote expansion in vitro (page 17, column 2, ¶3), thereby specifically identifying HOXB7 as a molecular target for tissue engineering in mesenchymal stem cells.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have substituted the HOXB7 transcription factor taught in Care and Satija for the Nanog transcription factor in the method of genetically modifying bone-marrow derived MSCs to produce faster proliferating cells without exogenous TERT as taught in Go because if would have amounted to a simple substitution of one known transcription factor that affects the proliferation rate of MSCs for another by known means to yield predictable results.  Each of Care and Satija implicate HOXB7 expression as a molecular target useful for increasing the self-renewal and proliferation in such bone marrow-derived cells, as discussed above.  Accordingly, one of ordinary skill in the art could have substituted HOXB7 for Nanog in the method of Go and one would have had a reasonable expectation of success that the ectopic expression of HOXB7 would have contributed to the proliferation and self-renewal of the cells as discussed by each of Care and Satija. One would have been motivated to have done so for tissue engineering purposes.

Regarding claims 14 and 18-19, Go teaches Nanog-overexpressing MSCs have increased expression of ALP (Figure 4C) and Alizarin Red staining (Figure 4D) after induction of the MSCs in osteogenic differentiation media (Figure 4, legend).  Go teaches the osteogenic differentiation media contains 10 mM -glycerophosphate, 20.5 µg/ml of L-ascorbic acid, and 100 nM dexamethasone (page 1148, ¶5).   Go also teaches ALP is a marker of osteogenic potential (page 1150, ¶2).  Go also teaches Alizarin Red S staining is used to visualize the mineralized extracellular matrix of the cultured cells (i.e., formation of skeletal tissue) after the in vitro osteogenic differentiation (page 1148, ¶7).
Satija teaches that there is a need for novel cell-based therapies for the treatment of some of the most debilitating diseases such as osteoporosis (page 7, column 1).  Satija describes how the process of bone formation involves migration of MSCs to the site, condensation, differentiation, and mineralization of the extracellular matrix (page 11, column 1, ¶2).  Satija describes how numerous factors have been identified that influence osteogenesis including BMPs, TGF-beta, Wnt signaling, Notch signaling, as well as additional transcription factors (see pages 11-12 and Fig. 1).  Satija further teaches methods for modifying MSCs to enhance self-renewal and osteogenic differentiation (see pages 14-17).
It would have been obvious to one of ordinary skill in the art to have induced the MSCs that overexpress HOXB7 to differentiate along the osteogenic or chondrogenic lineage thereby expressing higher levels of the osteogenic or chondrogenic markers of ALP, Col1A1, and DCN for the advantage of generating cells useful for the treatment of bone diseases such as osteoporosis. Since Go teaches that ALP is a known osteogenic marker, it follows that one would have been motivated to have induced expression of ALP since it is indicative of such differentiated cells.  Not only did the prior art provide the relevant markers of the osteogenic pathway in view of Go as discussed above, but the prior art also provided means for achieving differentiation of MSCs along the osteogenic lineage in view of Satija, as discussed above.  Given teachings of Care and Satija regarding the role that HOXB7 plays in the regulation of proliferation, and further given Go’s disclosure regarding the osteogenic potential of MSCs that are over-expressing a different transcription factor, one would have been motivated to have examined osteogenesis in the context of HOXB7-over expressing cells.

Regarding claim 17, Care teaches that HOXB7 plays a pivotal role in neoplastic cell proliferation via direct transactivation of basic fibroblast growth factor (bFGF) (page 1999, column 2, ¶3), and therefore describes the increased production of bFGF by HOXB7.  In addition, Satija's disclosure that HOXB7 has been observed to be involved in regulating proliferation and/or self-renewal of murine MSCs by inducing bFGF, which has been shown to promote expansion in vitro (page 17, column 2, ¶3) is discussed above. In addition, Satija explains that tissue engineering involves the designing of novel cell-based therapies for the treatment of some of the most debilitating diseases such as osteoporosis (page 7, column 1).  Satija further explains that the extensive proliferative and transdifferentiation potential makes MSCs best suited for tissue engineering applications (Abstract). 
Accordingly, it would have been obvious to have induced expression of bFGF in the MSCs via the over-expression of HOXB7 because Satija teaches that this is one mechanism by which HOXB7 regulates proliferation and self-renewal of MSCs. One would have been motivated to have done so for the advantage of promoting the expansion of such cells in vitro for tissue engineering applications. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Go (Go et al., Experimental Cell Research (2008), 314: 1147-1154 and Supplemental Material), Care (Care et al. (1999) Oncogene, 18: 1993-2001) and Satija (Satija et al. (2007) Stem Cells and Development, 16:7-23), as applied to claim 9 above, further in view of Jacome (Jacome et al., Molecular Therapy (2009) 147(6): 1083–1092).
The teachings of Go, Care and Satija are described above and applied as for claim 9.  Go also teaches the MSCV retroviral expression system was used to produce retroviruses in mouse cells.  
Go, Care and Satija do not teach or suggest producing a first retroviral supernatant from embryonic renal fibroblasts, using the first supernatant to infect a Producer Cell Line of a human fibrosarcoma, analyzing the line for GFP by cytofluorimetry, and then using the supernatant from the Producer Cell Line to infect MSCs.
However, Jacome teaches producing lentivirus (i.e., a retrovirus) carrying a coding sequence for EGFP or hFANCA-I-EGFP by infecting HEK293T cells (i.e., embryonic renal fibroblast cells) with vectors necessary for lentivirus production (¶ spanning pages 1089-1090).  Jacome teaches collecting the viral supernatant from the HEK293T cells and using it to infect HT-1080 cells (i.e., a human fibrosarcoma line) (¶ spanning pages 1089-1090).  Jacome teaches analyzing the HT-1080 infected cells for EFGP expression by flow cytometry (¶ spanning pages 1089-1090).  Jacome teaches infecting bone-marrow derived MSCs taken from patients with the lentiviral supernatants (page 1090, ¶5; page 1087, ¶1).  Jacome also teaches using the lentiviral particles produced by HT1080 cells to infect cryo-preserved bone marrow patient samples (page 1086, ¶2-3).  Jacome teaches the bone marrow cells infected with the lentivirus contain MSCs that maintain the capacity to differentiate (Figure 4b; page 1087, ¶1).  
It would have been obvious to use the method of producing lentiviral particles taught by Jacome to produce lentiviral particles for the expression of HOXB7 in MSCs as described above in claim 9 because it would have amounted to the combination of known methods to yield predictable results.  Both Go and Jacome teach transfecting MSCs with retroviruses for transgene expression.  One would have a reasonable expectation of success of using HEK293T cells as the initial producer of viral particles and HT1080 as the stable producer of viral particles for infection of MSCs for expression of because Jaocome teaches two different transgenes (FANCA and EGFP) can be expressed in MSCs using this method.   One would have been motivated to have done so for the advantage of promoting the expansion of patient-derived MSCs in vitro, including cryo-preserved MSCs, for tissue engineering applications. 


Claim Rejections - 35 USC § 103 – Claim interpretation #3
The following rejection is based on the third interpretation outline in section 6 above, namely “without generating immortalizing MSCs” means “without generating a cell population that contains less than 10% -galactosidase (-gal)-positive cells”. 

Claims 9, 11, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Go (Go et al., Experimental Cell Research (2008), 314: 1147-1154 and Supplemental Material) in view of Han (Han et al., Stem Cells (2012), 30: 2746-2759), Care (Care et al. (1999) Oncogene, 18: 1993-2001), and Satija (Satija et al. (2007) Stem Cells and Development, 16:7-23).
Regarding claim 9, The teachings of Go, Care and Satija are recited above in section 13.  
Go, Care and Satija do not teach MSC populations having less than 10% -gal-positive cells.  
Han teaches bone-marrow derived MSCs transfected with lentivirus encoding for the expression of Nanog (page 2747, ¶3; Figure 1).  Han teaches the Nanog-expressing MSCs have increased proliferation (Figure 3C).  Han also teaches that the population of Nanog-expressing MSCs contained 12% of -gal-positive cells (Figure 3D and page 2751, ¶4).  
The obviousness of using HOXB7 to increase rate of cell proliferation is recited above in section 13.  It also would have been obvious to one skilled in the art before the effective filing date of the invention to generate an MSC population expressing HOXB7 not having fewer than 10% of cells stain positive for -gal because it would have amounted to a combination of known features of a faster proliferating cell population that are measured by known means.  Han makes it clear that MSC populations that have a faster proliferation rate also have low, but not zero, expression of -gal.  Thus one skilled in the art would expect that HOXB7 expression, which is known to increase the proliferative rate of stem cells in general and predicted to increase the proliferative rate of MSCs, specifically, would likewise have a small, but non-zero, percentage of -gal-positive cells.

Regarding claims 14 and 17-19, the teachings of Go, Care and Satija and the obviousness of using HOXB7 to increase proliferation and maintain differentiation capacity and ability to release bFGF are recited above in section 13.  Because Han’s teachings are in regards to Nanog-expressing MSCs and the expected percentage of -gal-positive cells in a population with increased proliferation, and Go, likewise teaches expressing Nanog in MSCs, the obviousness of combining the teachings of Go, Care and Satija recited in section 13 is applicable to this third claim interpretation.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Go (Go et al., Experimental Cell Research (2008), 314: 1147-1154 and Supplemental Material), Han (Han et al., Stem Cells (2012), 30: 2746-2759, Care (Care et al. (1999) Oncogene, 18: 1993-2001),  Satija (Satija et al. (2007) Stem Cells and Development, 16:7-23) as applied to claim 9 above, in further view of Jacome (Jacome et al., Molecular Therapy (2009) 147(6): 1083–1092).
The teachings of Go, Han, Care and Satija are described above and applied as for claim 9.  Go also teaches the MSCV retroviral expression system was used to produce retroviruses in mouse cells.  Han teaches using 293T/17 cells for lentiviral production (page 2747, ¶3).
Go, Care and Satija do not teach or suggest producing a first retroviral supernatant from embryonic renal fibroblasts, using the first supernatant to infect a Producer Cell Line of a human fibrosarcoma, analyzing the line for GFP by cytofluorimetry, and then using the supernatant from the Producer Cell Line.
Jacome’s teachings are recited above in Section 14.  The obviousness of using a method of Jacome to produce the retroviral particles for HOXB7 overexpression in MCS is recited above in Section 14.  

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/               Examiner, Art Unit 1636                                                                                                                                                                                         
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636